Case: 1:18-cv-03019 Document #: 129 Filed: 04/03/19 Page 1 of 4 PageID #:1157



              IN THE UNITED STATES DISTRICT COURT
     FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


       ROGER SHEKAR AND MONICA
           SHEKAR

               v.                                            No. 18-cv-03019
                                                             Hon. Sharon J. Coleman
       OCWEN LOAN SERVICING, INC.,
           et. al.


                    SUPPLEMENT TO MOTION TO WITHDRAW

Counsel has asked for leave to withdraw from representation of Plaintiffs in this case,

over their objection, due to an irreparable breakdown in communication. The Court set a

hearing date for Tues, Apr. 9, 2019. However, subsequent communications with Mr.

Shekar seem to counsel to remove any point of having a hearing. For the reasons set out

below, counsel requests that the Court strike the hearing date and rule by mail, allowing

for response by the Plaintiffs, of course.

       Mr. Shekar opposes my withdrawal, but it is clear from the attached that he does

not actually want counsel to represent him, and if things work out as he hopes, counsel

will be unable to, because he would be incarcerated. In fact, his opposition to this motion

is a nuisance intended to create trouble for counsel and waste the Court’s time. This is

made clear in the accompanying texts (keyed by numbered pages), representing virtually

all our communications since Monday, April 1, 2019.

       Counsel should explain that sometime in early-mid March, he became so unhappy

with voice communications with Mr. Shekar, which inevitably quickly degenerated into

shouting matches accomplishing nothing, that he refused to meet, call, or take calls from

Mr. Shekar, and insisted on written communications. This, plus the tenor of the exchange,

                                             1
Case: 1:18-cv-03019 Document #: 129 Filed: 04/03/19 Page 2 of 4 PageID #:1158



constitutes, in counsel’s opinion, irrebuttable evidence of a complete breakdown in

communications.

       Mr. Shekar thinks counsel could not represent him well. Leaving out the more

colorful language in his writings:

   1. In his opinion counsel is a bad lawyer (pp. 8, 20), in fact the “worst,” and “should

       never be allowed inside any court” (p, 8); that counsel don’t “know a s**t as to

       law (pp. 5)

   2. He believes counsel to have committed malpractice in his case (p. 1, 8, 10, 11, 19,

       20), and intends to sue counsel for it; and in others’ cases (p. 16);

   3. Mr. Shekar thinks counsel should be disbarred as a danger to clients, and he will

       seek to have him disbarred (pp. 1, 3, 4, 5, 9, 16, 20); in fact,. Mr. Shekar’s

       “mission” is to disbar counsel and have or see him incarcerated (p. 16);

   4. Mr. Shekar t claims counsel threatened to have him killed (p. 4) and that counsel

       is a threat to his life (p. 19);

   5. He asserts that counsel lied to this court and the Seventh Circuit (pp. 5, 6, 8, 9,

       10);

   6. He avers that counsel violated multiple ethical rules including attorney-client

       privilege (p. 11)

   7. He claims that counsel extorted him (pp. 8, 12) (by asking whether he thought

       counsel was a good or a bad lawyer), and that in fact successfully did so (p. 12)

       (although Mr. Shekar threatens to “make it [] uglier” if counsel does not withdraw

       his motion to withdraw (p. 14)




                                             2
Case: 1:18-cv-03019 Document #: 129 Filed: 04/03/19 Page 3 of 4 PageID #:1159



   8. Mr. Shekar claims that counsel has a store of child pornography (pp. 3, 4, 6, 7),

       for which he is going to report counsel to the FBI (p. 6, 7), and other authorities;

       that counsel has an underage girl (p. 4, 10) living with him for purposes of sexual

       abuse, and that counsel has molested his own daughter (p. 15); that counsel has

       committed pedophilic activities for decades in several states (p. 13).

At several points, Mr. Shekar suggests that perhaps he does want me to represent him,

and that if counsel did so, withdrawing his motion to withdraw, Mr. Shekar would not

expose the lurid facts about counsel that he knows to the Court (p. 2), nor would Mr.

Shekar even rescue my child sex slave by turning him in to the FBI (pp. 12, 14).

       But that is immaterial. It is does not how much Mr. Shekar believes this rubbish.

Counsel cannot be subject to this sort of abuse, as counsel would be if he were to

continue the representation. Counsel submits to the court that there is a lot more of this

sort of thing, which counsel can provide if requested. Counsel would not represent Mr.

Shekar if counsel had no other clients, although he does, to whom he should pay the

attention counsel has been using up in this case. Mr. Shekar has repeatedly refused to

seek other counsel, stating that this suggestion of counsel’s a “threat.” Mr. Shekar will

not say why he will not, although the representation must have been as stressful for him

as it has been for counsel. But he must. Counsel cannot do this any more.

       The case is in better shape than when counsel took it. Mr. Shekar has a solid,

defensible, properly pleaded complaint. He has, in my opinion, the basis for an appeal

based on the Court’s denial of recusal and on refusal to remand. With all respect due to

the Court, counsel believe those decisions are erroneous. And Mr. Shekar has a solid

case, which should get past a motion to dismiss, survive summary judgment, and counsel



                                             3
Case: 1:18-cv-03019 Document #: 129 Filed: 04/03/19 Page 4 of 4 PageID #:1160



thinks, is winnable at trial. But Counsel cannot be the one to carry it through. Mr. Shekar

will need to find another lawyer. He cannot adequately represent himself. But prejudice

to him is minimal: the case is at the Complaint stage. Litigation has been protracted, but

not far advanced. If that puts pressure on defendants to settle, it should.

       However, counsel us unable to continue this representation, and the

communication documented here shows that no hearing on this point is necessary. The

exchange is the quintessence of a total breakdown of communication. Mr. Shekar wants

to carry out a vendetta against counsel by opposing his motion to withdraw, and that by

itself is sufficient reason to grant the motion to withdraw without a hearing.

Respectfully,

 April 3, 2019   ss/Justin Schwartz
                 Justin Schwartz
                 ARDC No. 6257328
                 1723 W. Devon Ave. #607882
                 847-687-5477 (ph)
                 847-261-0187 (fax)
                 justinschwartzlaw@gmail.com




                                              4
